DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed on September 24, 2021 and December 9, 2021 have been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,137,861 (hereinafter, the ‘861 Patent”) in view of Fukuhara, US 2016/0284436. 
The following chart serves as a comparison between claim 1 of the instant application and claim 1 of the ‘861 Patent.  

Claim 1 of the instant application
Claim 1 of the ‘861 Patent
An electronic device, comprising:
An electronic device, comprising: 
a housing;
a cylindrical housing;
a speaker in the housing configured to emit sound;
a speaker in the cylindrical housing configured to emit sound;
a fabric cover on an outer surface of the housing, wherein the fabric cover has openings through which the sound passes; and
a fabric layer covering most of the cylindrical housing, wherein the fabric layer has openings through which the sound passes;
a touch sensor configured to detect touch input on the fabric cover.

a touch sensor layer that detects touch input on the fabric layer, wherein the touch sensor layer comprises drive lines and the sense lines formed from conductive traces located on a substrate; and 

control circuitry that selectively activates and deactivates portions of the touch sensor layer to adjust locations of touch-sensitive and non-touch-sensitive regions on the fabric layer. 


The ‘861 Patent does not teach “wherein the touch sensor has openings through which the sound passes.”

However, Fukuhara (Fig. 3) teaches “wherein the touch sensor has openings through which the sound passes” (e.g., Vertical and horizontal conductive threads 208 in interactive textile 102 allow user touch to be detected; para. 0036, 0059–0060.  As shown, in Figure 3, because conductive threads 208 are arranged on a grid, there are openings between consecutive threads.  When combined with the ‘861 Patent, sound would pass through these openings).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada with the above teachings of Fukuhara.  Fukuhara suggests that its interactive textile with conductive threads allows for users to control the objects in which the fabric is placed upon (para. 0045). 

Thus, most of the limitations of claim 1 of the instant application are found in claim 1 of the ‘861 Patent with the exception of one limitation which is taught by Fukuhara.  Similarly, the limitations claims 3 and 7 are found in claim 1 of the ‘861 Patent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, US 9,894,789, in further view of Fukuhara, US 2016/0284436. 

Regarding Claim 1, Hamada (Figs. 1–3) teaches “an electronic device, comprising: 
a housing (housing of electronic device 10); 
a speaker in the housing configured to emit sound (e.g., Electronic device 10 may be a speaker; 3:13); 
a fabric cover (20) on an outer surface of the housing, wherein the fabric cover has openings through which the sound passes (e.g., Fabric 20 is placed around housing of electronic device 10 and has openings 18A; 8:47–52.  If electronic device 10 were a speaker, these holes would allow sound to pass through).”

Hamada does not teach “a touch sensor configured to detect touch input on the fabric cover, wherein the touch sensor has openings through which the sound passes.”

However, Fukuhara (Fig. 3) teaches “a touch sensor configured to detect touch input on the fabric cover, wherein the touch sensor has openings through which the sound passes” (e.g., Vertical and horizontal conductive threads 208 in interactive textile 102 allow user touch to be detected; para. 0036, 0059–0060.  As shown, in Figure 3, because conductive threads 208 are arranged on a grid, there are holes at each intersection.  When combined with Hamada, sound would pass through these holes). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada with the above teachings of Fukuhara.  Fukuhara suggests that its interactive textile with conductive threads allows for users to control the objects in which the fabric is placed upon (para. 0045). 

Regarding Claim 2, Hamada in view of Fukuhara teaches the electronic device defined in claim 1.

Hamada further teaches “wherein the housing has a spherical shape” (e.g., Electronic device 10 may be any shape, including a round shape; 5:27–32).  

Regarding Claim 3, Hamada in view of Fukuhara teaches the electronic device defined in claim 1. 

Fukuhara (Fig. 3) further teaches wherein the touch sensor comprises drive lines and sense lines (e.g., In projective capacitance technology, horizontal conductive strands may act as drive lines while vertical conductive strands as sense lines; para. 0090).   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara with the above additional teachings of Fukuhara.  Fukuhara teaches that projective capacitance is one type of technology that allows for touch to be detected (para. 0147). 

Hamada further teaches the concept of stiffeners incorporated into fabric (4:38–47).  The stiffener of Hamada is equivalent to a substrate.  For example, the stiffer may be made out of a hard plastic, metal, or other rigid layer (4:38–47).  In the combined invention, the touch sensor of Hamada would be comprised of a substrate and drive lines and sense lines on the substrate.  The claim limitations would therefore be achieved. 

Regarding Claim 4, Hamada in view of Fukuhara teaches the electronic device defined in claim 1.

Fukuhara (Fig. 3) further teaches wherein the touch sensor comprises a fabric touch sensor having first strands that form drive lines and second strands that form sense lines (e.g., In projective capacitance technology, horizontal conductive strands may act as drive lines while vertical conductive strands as sense lines; para. 0090).   

Regarding Claim 7, Hamada in view of Fukuhara teaches the electronic device defined in claim 1.

Fukuhara (Fig. 3) further teaches “wherein the touch sensor comprises touch sensor electrodes (208), the electronic device further comprising control circuitry (204) configured to selectively activate and deactivate the touch sensor electrodes” (e.g., Textile controller 204 controls horizontal and vertical conductive strands 208 so that they are active or inactive; para. 0053.  For example, when a user touches places his or her finger on a particular location, the strands of the area associated with a change in capacitance is considered “active.”).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in further view of Fukuhara, as applied to claim 7 above, and further view of Huang, US 2013/0324254. 

Regarding Claim 8, Hamada in view of Fukuhara teaches the electronic device defined in claim 7, but does not teach “further comprising light-emitting devices configured to illuminate the touch sensor electrodes that are activated.”  

However, Huang teaches the concept of light-emitting devices that illuminate when a user places a touch on an input surface (para. 0059).  In the combined invention, the touch sensor electrodes of Fukuhara would light up when there is user touch.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara with the above teachings of Huang.  Huang suggests that this helps provide visual feedback to the user (para. 0059). 

Regarding Claim 10, Hamada in view of Fukuhara teaches the electronic device defined in claim 7.

Fukuhara (Fig. 2) further teaches wherein the fabric cover has non-touch-sensitive regions that are unilluminated (e.g., The region outside of interactive textile 102 in object 104-3 is fabric that is non sensitive).  When combined with Huang, the non-touch sensitive region would be unilluminated. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara with the above teachings of Huang.  Huang suggests that having a touch region illuminated and a non-touch region unilluminated helps a user distinguish between a touch-sensitive region and a non-touch sensitive one (para. 0059).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukuhara, as applied to claim 1 above, and in further view of Zhi, US 2018/0123481. 

Regarding Claim 5, Hamada in view of Fukuhara teaches the electronic device defined in claim 1, but does not teach “wherein the fabric cover comprises a spacer fabric.”  

However, Zhi teaches the concept of a spacer fabric (para. 0074).  Therefore, in the combined invention, the fabric cover of Hamada would be a spacer fabric.  Accordingly, the claim limitations would be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara with the above teachings of Zhi.  Zhi teaches that spacer fabric provides resilience (para. 0074). 


Claims 11–13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Zhi, and in further view of Fukuhara, and in further view of Huang.  

Regarding Claim 11, Hamada (Figs. 1–3) teaches “an electronic device, comprising: 
a spherical housing (e.g., Electronic device 10 may be any shape, including a round shape; 5:27–32); 
a fabric (20) on an outer surface of the spherical housing (e.g., Fabric 20 placed around housing of electronic device 10);  
a speaker in the spherical housing configured to emit sound through the fabric” (e.g., Fabric 20 is placed around housing of electronic device 10 and has openings 18A; 8:47–52.  If electronic device 10 were a speaker, these holes would allow sound to pass through).

Hamada does not teach “a spacer fabric.” 

However, Zhi teaches the concept of a spacer fabric (para. 0074).  Therefore, in the combined invention, the fabric cover of Hamada would be a spacer fabric.  Accordingly, the claim limitations would be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara with the above teachings of Zhi.  Zhi teaches that spacer fabric provides resilience (para. 0074). 

Hamada in view of Zhi does not teach “wherein the spacer fabric has touch-sensitive regions and non-touch-sensitive regions” 

However, Fukuhara teaches “wherein the fabric has touch-sensitive regions and non-touch-sensitive regions” (e.g., Vertical and horizontal conductive threads 208 in interactive textile 102 allow user touch to be detected; para. 0036, 0059–0060.  This interactive textile is considered a “touch-sensitive region,” while the remaining portion of object 104 a “non-touch sensitive region.”  See Fig. 1).  In the combined invention, there would be an interactive textile on the spacer fabric of Hamada in view of Zhi, while the remaining portion of the speaker would not have the interactive textile.    

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Zhi with the above teachings of Fukuhara.  Fukuhara suggests that its interactive textile with conductive threads allows for users to control the objects in which the fabric is placed upon (para. 0045). 

Hamada in view of Zhi and in further view of Fukuhara does not teach “light-emitting devices that illuminate the touch-sensitive regions of the fabric to distinguish the touch-sensitive regions of the fabric from the non-touch-sensitive regions of the fabric.”

However, Huang teaches the concept of light-emitting devices that illuminate when a user places a touch on an input surface (para. 0059).  In the combined invention, the touch sensor electrodes of Fukuhara would light up when there is user touch.  The remainder of the fabric would not light up.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Zhi and in further view of Fukuhara with the above teachings of Huang.  Huang suggests that this helps provide visual feedback to the user (para. 0059). 

Regarding Claim 12, Hamada in view of Zhi and in further view of Fukuhara and in further view of Huang teaches the electronic device defined in claim 11.

Fukuhara teaches “further comprising capacitive touch sensor electrodes configured to detect touch input on the touch-sensitive regions of the fabric” (e.g., Conductive strands 208 are capacitive; para. 0049–0050).  In the combined invention, the fabric would be a spacer fabric, as taught by Zhi. The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Zhi and in further view of Fukuhara and in further view of Huang with the above additional teachings of Fukuhara.  Capacitive touch sensors are well-known in the art for being highly-responsive to user touch. 
  
Regarding Claim 13, Hamada in view of Zhi and in further view of Fukuhara and in further view of Huang teaches the electronic device defined in claim 12.

Fukuhara (Fig. 3) teaches “further comprising control circuitry configured to control an object in response to the touch input (e.g., In response to touch, textile controller 204 controls object 104; para. 0045, 0053).”  Therefore, in the combined invention, the control circuitry of Fukuhara would control the speaker of Hamada in response to touch input. 

The same rationale used to combine Hamada in view of Zhi with Fukuhara stated in claim 11 applies here and will not be repeated. 

Claims 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Zhi and in further view of Fukuhara. 

Regarding Claim 16, Hamada (Figs. 1–3) teaches “an electronic device, comprising: 
a housing that is at least partially spherical (e.g., Electronic device 10 may be any shape, including a round shape.  The outside of the device is considered the “housing”; 5:27–32); 
a speaker in the housing (e.g., Electronic device 10 may be a speaker; 3:13); 
a fabric cover (20) on the housing (e.g., Fabric 20 is positioned around the housing of electronic device 10).”

Hamada does not teach “a touch sensor configured to detect touch input on the fabric cover, wherein the touch sensor forms a loop around the housing; and 
control circuitry configured to control the speaker in response to the touch input.”

However, Fukuhara (Fig. 3) teaches “a touch sensor configured to detect touch input on the fabric cover [e.g., Vertical and horizontal conductive threads 208 in interactive textile 102 allow user touch to be detected; para. 0036, 0059–0060], wherein the touch sensor forms a loop around the housing [e.g., Interactive patch 102 may be a variety of shapes; para. 0140.  Therefore, a person with ordinary skill in the art could have designed the interactive patch to be a loop around the housing]; and control circuitry configured to control an object in response to the touch input [e.g., In response to touch, textile controller 204 controls object 104; para. 0045, 0053)].”  In the combined invention, the control circuitry of Fukuhara would control the speaker of Hamada.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada with the above teachings of Fukuhara.  Fukuhara suggests that its interactive textile with conductive threads allows for users to control the objects in which the fabric is placed upon (para. 0045). 

Regarding Claim 17, Hamada in view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.

Fukuhara (Fig. 3) further teaches “wherein the touch sensor comprises drive lines and sense lines on a substrate” (e.g., In projective capacitance technology, horizontal conductive strands may act as drive lines while vertical conductive strands as sense lines; para. 0090).   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Zhi and in further view of Fukuhara with the above additional teachings of Fukuhara.  Fukuhara teaches that projective capacitance is one type of technology that allows for touch to be detected (para. 0147). 

Regarding Claim 18, Hamada in view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.

Fukuhara (Fig. 3) further teaches “wherein the touch sensor comprises a fabric touch sensor having first conductive strands that form drive lines and second conductive strands that form sense lines” (e.g., In projective capacitance technology, horizontal conductive strands may act as drive lines while vertical conductive strands as sense lines; para. 0090).   

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Zhi and in further view of Fukuhara with the above additional teachings of Fukuhara.  Fukuhara teaches that projective capacitance is one type of technology that allows for touch to be detected (para. 0147). 

Regarding Claim 19, Hamada in view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.

The combined invention further teaches “wherein the housing has a diameter (e.g., If electronic device 10 is spherical, it would have a diameter by definition; Hamada, 5:27–32) and wherein the touch sensor extends around the entire diameter [e.g., Interactive patch 102 may be a variety of shapes; Fukuhara, para. 0140.  Therefore, a person with ordinary skill in the art could have designed the interactive patch to extend around the entire diameter].”  

The same rationale used to combine Hamada in view of Zhi and in further view of Fukuhara stated in claim 16 applies here and will not be repeated. 

Regarding Claim 20, Hamada in view of Zhi and in further view of Fukuhara teaches the electronic device defined in claim 16.

Fukuhara (Fig. 3) further teaches “wherein the touch sensor comprises capacitive touch sensor electrodes (e.g., Conductive strands 208 are capacitive; para. 0049–0050) and wherein the control circuitry is configured to selectively activate and deactivate the capacitive touch sensor electrodes” (e.g., Textile controller 204 controls horizontal and vertical conductive strands 208 so that they are active or inactive; para. 0053.  For example, when a user touches places his or her finger on a particular location, the strands of the area associated with a change in capacitance is considered “active.”).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukuhara and in further view of Zhi, as applied to claim 5 above, and in further view of Mueller, US 2018/0187348. 
Regarding Claim 6, Hamada in view of Fukuhara and in further view of Zhi teaches the electronic device defined in claim 5, but does not teach “wherein the spacer fabric comprises first and second warp knit layers joined by a spacer layer.”  

However, Mueller (Figs. 1–3) teaches “wherein the spacer fabric (1) comprises first (4) and second warp knit layers (5) joined by a spacer layer (11)” (e.g., First warp-knit layer 4 and second warp-knit layer 5 are separated by spacer yarns 11; para. 0045).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara and in further view of Zhi with the above teachings of Mueller.  Mueller teaches that its spacer fabric has an “improved shapeability with respect to angles and bends” (para. 0018). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Fukuhara and in further view of Huang, as applied to claim 8 above, and in further view of Yuan, US 2012/0162126. 

Regarding Claim 9, Hamada in view of Fukuhara and in further view of Huang teaches the electronic device defined in claim 8, but does not teach “further comprising a diffuser that diffuses light from the light-emitting devices.”  

However, Yuan (Fig. 5) teaches “a diffuser that diffuses light from the light-emitting devices” (e.g., Light diffuser 244 diffuses light from light emitting source 242; para. 0015).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Hamada in view of Fukuhara and in further view of Huang with the above teachings of Yuan.  Yuan teaches that a light diffuser helps keep a uniform light field (para. 0015). 

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 14, Hamada in view of Zhi and in further view of Fukuhara and in further view of Huang teaches the electronic device defined in claim 13.

However, neither Hamada, Zhi, Fukuhara, Huang, nor the remaining prior art, either alone or in combination, teaches “wherein the control circuitry is configured to adjust a location of the touch-sensitive regions on the spacer fabric.”  

Claim 15 is objected to because it depends on claim 14. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 17, 2022